December 15, 2016




                                JUDGMENT

                The Fourteenth Court of Appeals
                      THE ESTATE OF KATHI WALSH

NO. 14-16-00312-CV

                    ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on March 22, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.